The opinion of the court was delivered by
Lowrie, C. J.
We think this land was well redeemed. The owner came in proper time to the proper officer, the county treasurer, and offered to pay all charges that were against the land, and it was by mistake of the officer that he did not pay all. His redemption is not invalidated by the mistake of the public officer. It was very natural to trust him — most people do so — and the law cannot declare such trust wrong. If the purchasers did not get all that they were entitled to by the redemption, their remedy is against the treasurer. The error was afterwards corrected.
Judgment affirmed.